Citation Nr: 0211381	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  92-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1990 and February 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In a September 1999 decision, the Board denied the veteran's 
claims of entitlement to a skin disorder and PTSD and granted 
service connection for a gastrointestinal disorder.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2001, Counsel for VA filed a Motion for Partial Remand and to 
Stay Proceedings, wherein it was requested that the veteran's 
claims of entitlement to service connection for a skin 
disorder and PTSD be remanded to the Board to make a 
determination as to the applicability of the various 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) to the appellant's claims.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Court granted the motion and 
vacated the Board's September 1999 decision with respect to 
the aforementioned claims by Order in February 2001.  
Thereafter, in August 2001, Counsel for the appellant filed a 
Joint Motion to Vacate and Remand in Part and to Stay Further 
Proceedings with respect to the aforementioned claims.  The 
case was remanded to the Board for further development, 
readjudication and disposition in accordance with the Court's 
Order of February 2002. 

In the August 2001 Joint Motion to Vacate and Remand in Part 
and to Stay Further Proceedings, the appellant's 
representative appears to have raised the issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD on a direct basis or as secondary to 
service-connected gastrointestinal disorder.  However, the 
only issue with regard to the veteran's psychiatric status 
which was in appellate status at the time of the Board's 
decision in September 1999 decision was entitlement to 
service connection for PTSD.  In addition, a further review 
of the claims files reflects that the RO only adjudicated and 
denied a claim by the veteran for service connection for 
PTSD.  See February 1995 rating decision, November 1996 
Statement of the Case, and Supplemental Statement of the 
Cases dated in September 1997 and July 1998.  Therefore, as 
the issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD on a direct 
basis or as secondary to service-connected gastrointestinal 
disorder has not been adjudicated by the RO, the Board does 
not have jurisdiction over that issue and must limit its 
appellate review at this time to those issues listed on the 
front page of this decision.  

In light of the foregoing, the issue of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD on a direct basis or as secondary to service-
connected gastrointestinal disorder is referred to the RO for 
appropriate action.

The veteran testified at a videoconference hearing before a 
the undersigned acting Member of the Board in April 1998 with 
respect to his claims of entitlement to service connection 
for a skin disorder and PTSD.  A transcript of that hearing 
is of record.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  Granting the appellant the benefit of the doubt, a 
current skin disorder is etiologically related to his active 
service in Korea.

3.  The veteran did not engage in combat with the enemy in 
Korea.  

4.  There is no credible supporting evidence that claimed 
stressors occurred during the veteran's active service in 
Korea. 



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, a skin disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2002).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f)(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the VCAA was signed into law.  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claims.  Although this 
law was enacted during the pendency of this appeal, the Board 
finds that there has been no prejudice to the veteran in this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board observes that the veteran has been 
informed of the elements needed to support his claims in the 
statement of the case and supplemental statements of the 
cases issued during the pendency of the appeal. VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Although an additional VA examination has not been provided 
the veteran with respect to his claim for service connection 
for PTSD, in light of the Board's conclusion that evidence to 
corroborate the occurrence of an in-service stressor does not 
exist, another VA examination is not needed to decide the 
claim.  66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  It is evidence 
corroborating the occurrence of a stressor which is missing 
in this case. Furthermore, the Board notes that a June 1998 
response from the U. S. Armed Services Center for Research of 
Unit Records (USASCRUR) stated that a unit history for the 
veteran's unit was not available.  The Board observes, 
however, that morning reports, dating from 1953-1954, were 
submitted by USASCRUR for the 7th Medical Dispensary of the 
United States Army.  In addition, an extract entitled, The US 
Military Experience in Korea, 1871-1982:  In the Vanguard of 
ROK-US Relations, was also submitted and has been associated 
with the claims files.  In this case, the veteran's military 
service records and morning reports are contained in the 
claims files and all efforts to obtain a history of the 
veteran's unit by USASCRUR were unsuccessful.  Accordingly, 
further research by USASCRUR is not necessary.  Therefore, 
the Board finds that the RO has satisfied VA's new duty to 
assist obligations and a remand or other development action 
would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

With regard to the duty to notify the veteran, he has been 
advised that he should submit credible supporting evidence of 
a stressor or stressors. As the veteran has not identified 
any existing credible supporting evidence of a stressor, VA 
has no further duty to assist him in the development of his 
claim. In light of the foregoing, VA has satisfied its duties 
to inform and assist the veteran in this case.  Therefore, 
the Board finds that the veteran will not be prejudiced as a 
result of the Board deciding his claims without first 
affording the RO an opportunity to consider the claims in 
light of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

I.  PTSD

The veteran claims that he suffers from PTSD as a result of 
stressors experienced in Korea.

For the reasons and bases discussed below, the Board finds 
that there is no credible supporting evidence that a stressor 
occurred.  Because such supporting evidence is required for 
service connection for PTSD, this claim for service 
connection for PTSD must be denied.

Service connection may be granted for disability resulting 
from an injury or disease incurred in or aggravated by active 
duty service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).

The evidence necessary to establish the occurrence of a 
stressor during service to support the claim for service 
connection for PTSD will vary depending on whether the 
veteran was "engaged in combat with enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1933).  If it is determined 
through military citation or other service department 
evidence that a veteran engaged in combat, the veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, providing that the veteran's testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d),(f) 
(2001).  However, if it is determined that veteran did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. In such cases, the record must contain service 
records or other supportive evidence which substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993); see also West v. Brown, 7 Vet. App. 
70 (1994).  

In the instant case, the veteran claimed to have experienced 
a number of stressors while assigned as a medic and a 
Chemical Biological Radiological (CBR) personnel to the 
8069th Repo Dep. 7th Medical Disp. of the 8th Army at the Pusan 
Replacement Depot in Korea in 1953.  These alleged stressors 
include: having been on guard duty shortly before a guard 
tower exploded, an event which the veteran indicated resulted 
in a number of injuries; having been threatened by a sergeant 
shortly after that incident; having witnessed the 
mistreatment of prisoners of war; having witnessed the injury 
and killing of orphans; and having been subject to incoming 
fire. 

In this case, the record contains medical evidence indicating 
that the veteran has been diagnosed with PTSD (to include 
numerous private medical reports and the February 1996 report 
of a VA psychiatric examination). Therefore, the remaining 
questions before the Board are whether the veteran engaged in 
combat with the enemy in Korea and, if not, whether there is 
credible supporting evidence of a stressor.  

Records associated with the claims files, including service 
medical records, the veteran's DD 214, morning reports, 
numerous articles submitted by the veteran regarding his 
service and location in Korea, photographs of the veteran 
during service in Korea, and post-service VA and private 
medical evidence do not show that the veteran engaged in 
combat with the enemy. In this regard, a copy of the 
veteran's DD-214 reflects that the veteran was assigned to a 
medical dispensary unit while in Korea and that he did not 
receive any combat related awards.  A letter, dated in 
December 1991, submitted by the National Personnel Records 
Center, (NPRC) reflects that veteran arrived in Korea at the 
Pusan Replacement Depot on May 29, 1953 and that he was 
subsequently assigned to the 7th Medical Dispensary on June 
1, 1953.  It was noted by the NPRC that the veteran's 
military occupational specialty was a medical corpsman.  A 
June 1998 response from the USASCRUR indicated that a unit 
history for the veteran's unit was not available.  Although 
casualty files were available, USASCRUR indicated that in 
order to provide more information concerning casualties more 
specific information regarding the claimed casualty, such as 
names and dates, would be required to attempt confirmation.  
The USASCRUR was unable to corroborate any of the veteran's 
claimed stressors. Therefore, the Board finds that the 
evidence does not show that the veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality in Korea; 
that is, he did not engage in combat.  See VAOPGCPREC 12-99.  
Credible supporting evidence that a claimed stressor occurred 
is thus required for service connection for PTSD.  38 C.F.R. 
§ 3.304(f) (2001).  

The veteran has not submitted any supporting evidence, such 
as statements of other men who served with him in Korea, 
showing that any of his claimed stressors occurred.  The 
Board must, for that reason, find that there is no credible 
supporting evidence of record in this case that a stressor 
occurred.  Such evidence being required for service 
connection for PTSD, the claim for service connection for 
PTSD must be denied.

As the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001). 

II.  Skin Condition

The veteran seeks service connection for a skin disorder, 
which he attributes to exposure to biological and chemical 
agents, as well as radiation, during service.

Available service medical records reflect that the veteran's 
skin was evaluated as normal at a separation examination in 
August 1954.

Post-service records document treatment for a variety of skin 
disorders at various points in time.  These records include: 
a May 1990 letter from R. B., M.D., referencing treatment for 
skin rash and hives in 1959; an August 1982 VA record of 
treatment referencing a generalized rash of unknown etiology; 
a September 1987 pathology report from T. O., M.D., that 
contains an impression of lichen simplex chronicus; an April 
1990 letter from H. M. B., M.D., that refers to forearm 
ulcers; an April 1990 letter from S. L., M.D., identifying 
treatment for neurogenic exorciation and lichen simplex 
chronicus; a November 1990 letter from Dr. L. containing 
similar information; a November 1990 letter from G. W. Van 
H., M.D, which makes reference to treatment in October 1990 
for neurogenic excoriation and lichen simplex chronicus; a 
January 1991 letter from S. N., D.O., which refers to 
Sjogren's syndrome with polymyositis and dermatomyositis; 
references in VA treatment records, including an April 1990 
reference in VA treatment records, to factitial 
ulceration/dermatitis; an August 1990 report from A. O., 
M.D., which contains a reference to lichen simplex chronicus; 
a September 1990 entry that suggests that the veteran's skin 
lesions may be exacerbated by stress; a March 1993 letter 
from R. B., M.D., that indicates that the veteran was first 
seen in May 1992 for dermatitis; an August 1992 laboratory 
report that identifies Serratia Marcescens; an April 1994 
letter from M. S., D.O. that refers to Serratia Marcescens; a 
May 1995 letter from Dr. S.; a report of a VA examination in 
February 1996 that indicates that the veteran's skin lesions 
are self-induced; a supplement to that report reflecting an 
opinion that the veteran's skin condition is unrelated to 
amebic dysentery or exposure to chemical or biological agents 
in service; an October 1996 report from M. W. G., DDS, 
reflecting that the veteran had Serratia Marcescens as a 
result of being contaminated with chemicals during the Korean 
War; the report of a May 1997 VA examination that makes 
reference to self-induced scars; an October 1998 VA medical 
report wherein the physician indicated that the veteran's 
skin disorder was a result of being exposed to "something" 
in Korea and was not of psychiatric origin; a September 1999 
report from A. M. M., D.O., wherein it was noted that the 
veteran's skin disorder was not psychiatric in origin; and 
the July 2002 report of T. M., BS., MS, DC, wherein it was 
indicated that the veteran's skin disease was a result of 
exposure to  chemical weapons during service in Korea.

The claims files contain no official documentation of 
exposure to radiation or to a specific chemical or biological 
agent.  The veteran, however, has submitted a number of 
opinions by health care providers suggesting that he suffers 
from a skin disorder as a result of exposure to toxic 
substances during service.  These include a November 1990 
letter from Dr. Van H. that indicates that the veteran, by 
history, has suffered neurogenic excoriation and lichen 
simplex chronicus for 37 years; a January 1991 opinion from 
Dr. N., reflecting his belief that the veteran's primary 
problem is the result of a parasitic infection which probably 
started in the 1950's while the veteran was in the military; 
a March 1993 opinion from Dr. B. which suggests that exposure 
to chemical and biochemical agents in service resulted in a 
disability; an April 1994 opinion from Dr. S. that the 
veteran suffers from a reaction to chemical and biological 
exposure that never resolved over 40 years; an April 1994 
letter from K. P., PsyD, indicating that the veteran suffers 
from chronic pain secondary to exposure to chemical warfare 
in Korea; a September 1994 letter from Dr. P. indicating that 
the veteran suffers from psychiatric symptoms due to toxic 
exposure to biological, chemical and/or radiological warfare; 
a November 1995 letter from Dr. P.; an October 1996 letter 
from M. G., DDS; and a July 2002 report of T. M., BS., MS, 
DC, wherein it was indicated that the veteran's skin disease 
was a result of exposure to chemical weapons in Korea.  In 
addition, a December 1991 statement from T. M. reflects that, 
while in service, he observed the presence of skin sores on 
the veteran's body.

In contrast, a medical expert opinion from the Veterans 
Health Administration (VHA), was received by the RO in July 
1999, and is the only medical record in evidence that is not 
based solely on the veteran's history but instead upon a 
review of medical records as well, and as such material to 
the issue at hand.  The VHA specialist, who reviewed the 
veteran's medical records in the claims files, to 
specifically include the aforementioned private medical 
opinions, and concluded that the veteran's current skin 
disorder is unrelated to service.  That opinion, which is 
well reasoned, found that the veteran has had two different 
skin diseases since his discharge from service, lichen 
simplex chronicus and Serratia marcescens, and that is there 
is less than a 50 percent probability that the veteran's 
current skin problems are related to service.  The VHA expert 
pointed out that: the veteran's rash in service was fungal in 
origin, whereas subsequent rashes were not fungal in origin; 
the first record of Serratia marcescens appeared in the 
1980s; it is extremely unlikely that the current skin disease 
remained dormant for a period of time between the first 
appearance of symptoms and the veteran's separation from 
service; and the veteran had been discharged from service for 
years before there was any record of his current skin 
disorder.  The VHA expert's opinion that the veteran's 
current skin problems are unrelated to service is consistent 
with the conclusion contained in the supplement to the 
February 1996 VA examination, which found that the veteran's 
skin condition is unrelated to amebic dysentery or exposure 
to chemical or biological agents in service.

The Board has carefully considered the medical and clinical 
data generated in this case and finds that there is an 
approximate balance of positive and negative medical evidence 
and opinions on the question of whether the veteran has a 
current skin disability related to his active service.  The 
record thus raises an issue of reasonable doubt, the benefit 
of which must be resolved in the appellant's favor.  On that 
basis, service connection a skin disorder is established.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).


ORDER

Entitlement to service connection for a skin disorder is 
granted. 

Entitlement to service connection for PTSD is denied. 



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



